Case 3:18-cv-01801-.]CH Document 17 Filed 12/19/18 Page 1 of 2

lN THE UN|TED STATES DlSTR|CT COURT
FOR THE DlSTR|CT OF CONNECT|CUT

JAi\/lES E. SHELTON, individually and on
behalf of all others similarly situated, Civil Action No. 3:18-cv-0180‘l-JCH
P|aintiff,
v.
POST UN|VERS|TY, lNC., December 19, 2018
Defendant.

 

IVIOTION FOR ADN||SS|ON OF JON B. FOUGNER, ESQ. PRO HAC VlCE

|, Jeffrey J. Tinley, a member of the Bar of this Court, hereby move pursuant to Rule
83.1(d) ofthe Local Civil Rules of this Court for the admission of Jon B. Fougner, Esq., as
a visiting lawyer for the purpose of representing, as co~counsel With the undersigned, the
named plaintiff, James E. Shelton.

The attached duly sworn and executed affidavit of Jon B. Fougner, Esq., is
submitted in support of this motion (attached hereto as Attachment A) along With the
applicable Certificate of Good Standing (attached hereto as Attachment B).

WHEREFORE, the undersigned respectfully requests that this motion be granted.

PLA|NT|FF,
JAMES E. SHELTON

'<\
Je§MJ) in y, Esq.
Fe era o. ct00765
Tinley, Renehan & Dost, LLP
60 North |Vlain Street, 2nd Floor
Waterbury, CT 06702

Te|ephone: (203) 596-9030
Facsimile: (203) 596-9036

E-ll/lail: itinley@tnrdlaw.com

By:

 

Page l of 2

Case 3:18-cv-01801-.]CH Document 17 Filed 12/19/18 Page 2 of 2

CERT|F|CAT|ON OF SERVICE

l hereby certify that on December 19, 2018, a copy of the foregoing i\/lotion for
Admission ofJon B. Fougner, Esq. Pro Hac Vice Was filed electronically and served by mail
on anyone unable to accept electronic filing. Notice of this filing Wi|l be sent by e-mail to
all parties by operation of the court's electronic filing system or by mail to anyone unable
to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the court's ClVl/ECF system.

Jon B. Fougner, Esq.

Broderick & Paronich, P.C.

99 High Street, Suite 304

Boston, l\/lA 02110

Telephone: (508) 221-1510

Facsimile: (6'| 7) 830-0327

E-l\/lail: anthonv@broderick-law.com

Of Counsel for Plaintiff James E. She/ton

Page 2 ot` 2

